DETAILED ACTION
This action is responsive to communications: Amendment filed on 11/1/2022. 
Claims 1, 4, 8, 10, 13, and 16 – 20 are pending in the case. Claims 1 and 20 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8, 10, 13, and 16 – 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Upon review of the Specification, there is no support for “the personal information including physical activity information generated by a wearable device” and “the profile information including information based on the physical activity information” that can be found.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10, 13, and 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 20200177702 A1), and further in view of Morel et al. (US 20150006672 A1).
Regarding claims 1 and 20, Young et al. teach a processor programmed to create a new profile for a user, receive user input to enter information into the new profile, and partially complete the new profile based on the entered information, (paragraph block(s) 0046), 
Young et al. teach determine that a blank entry item is present in a portion of the new profile, and automatically improve the blank entry item, based on the created profile information (paragraph block(s) 0043 and 0044, Fig 4).
Young et al. teach the personal information including physical activity information generated by a wearable device; and the profile information including information based on the physical activity information (paragraph block(s) 0042 and 0043).
Young et al. do not explicitly teach retrieve, from a retrieval destination linked with a service, personal information on the user who uses the service in which a previous profile of the user is registered, create, in accordance with the retrieved personal information, profile information to be included in the new profile for the user and determine that a blank entry item is present in a portion of the new profile, and automatically improve the blank entry item with the created profile information; a wearable device.
Morel et al. teach retrieve, from a retrieval destination linked with a service, personal information on the user who uses the service in which a previous profile of the user is registered, create, in accordance with the retrieved personal information, profile information to be included in the new profile for the user (paragraph block(s) 0075 – 0077; Figs 5A and 5B).
Morel et al. teach a wearable device (paragraph block(s) 0031 and 0129)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Morel et al. with the teachings of Young et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (user profile creation systems are known to fill-in blank or missing information), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 4, Young et al. teach wherein the processor is programmed to, if the profile includes an entry item where the entered profile information is insufficient, improve the entry item by attaching the created profile information to the entered profile information (paragraph block(s) 0043).

Regarding claim 8, Young et al. teach wherein the processor is programmed to, if the profile includes an entry item where the entered profile information is different from the created profile information, improve the entry item by substituting the created profile information for the entered profile information (paragraph block(s) 0035 and 0043).

Regarding claim 10, Young et al. teach wherein the processor is programmed to receive a designation of the retrieval destination linked with the service and programmed to retrieve the activity information from the retrieval destination (paragraph block(s) 0006, 0034, and 0035).

Regarding claim 13, Young et al. teach wherein the processor is programmed to receive a designation of the retrieval destination linked with the service and retrieve the activity information from the retrieval destination (paragraph block(s) 0006, 0034, and 0035).

Regarding claim 16, Young et al. teach wherein the processor is programmed to display the created profile information to only a user who corresponds to the profile information (paragraph block(s) 0030 – 0032).

Regarding claim 17, Young et al. teach wherein the processor is programmed to display the created profile information together with information indicating that the created profile information is a piece of created information (paragraph block(s) 0031 and 0032).

Regarding claim 18, Young et al. teach wherein the processor is programmed to receive an indication of an approval for contents of the displayed profile information and disclose the profile information to another user viewing the profile information if the indication of the approval has been received (paragraph block(s) 0034 and 0035).

Regarding claim 19, Young et al. teach wherein the processor is programmed to receive an indication of an approval for contents of the displayed profile information and disclose the profile information to another user viewing the profile information if the indication of the approval has been received (paragraph block(s) 0034 and 0035).
Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive.
Applicant argues that neither Young nor Morel disclose “the personal information including physical activity information generated by a wearable device” and “the profile information including information based on the physical activity information”.
First, the instant application does not mention physical activity anywhere in the specification; it does talk about activity information from a wearable device such as hobby or special skill (paragraph block(s) 0092). Young teaches that fields accommodate data that indicate specific project/activity data in which the user has previously participated in or is currently engaged with. System 100 is configured to provide continuous automatic personal profile updating, unlike any conventional social network profile. That is, system 100 continuously updates personal profile information based on any changes in the profile data linked with other social network systems (paragraph block(s) 0042 and 0043).
Further, Young teaches that the platform of system 100 includes social networking website 101 that is hosted by server (or servers) 102, which are configured to communicate with, and process information from, remotely-situated user communication device(s) 104 a via a communication facility, such as, for example, the Internet 110 (paragraph block(s) 0020). In addition, Morel teaches mobile devices, which are wearable such as a smartphone or tablet (paragraph block(s) 0031).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN HILLERY/Primary Examiner, Art Unit 3715